

 
SEPARATION AGREEMENT AND GENERAL RELEASE
 
 
In order to settle as fully as possible known and unknown claims I might have
against Aeolus Pharmaceuticals, Inc. (“Company”) and all related parties, the
Company and I, Richard P. Burgoon, Jr., agree as follows:
 

a.  
Special Payments:  My termination of employment will be deemed effective as of
the close of business on November 30, 2006 (the “Termination”). Although the
Company has no policy or procedure for providing severance benefits, the Company
will pay me a severance payment (the “Severance Payment”) in the form of a
continuation of my base salary in effect as of immediately prior to the
Termination for the period commencing on December 1, 2006 and ending at the
close of business on February 28, 2007 (the “Transition Period”). The Severance
Payment will be paid to me by check as a lump sum immediately following the
Effective Time (as defined in Section (f) below). The Company will withhold
taxes and report this Severance Payment to tax authorities as it determines it
is required to do. I acknowledge that the Severance Payment, the Option Payment
(as defined in Section (b) below) and the Additional Option Payment (as defined
in Section (b) below) (the Severance Payment, the Option Payment and the
Additional Option Payment are referred to herein collectively as the “Separation
Payments”) and the Continued Coverage (as defined in Section (g) below)
(collectively with the Separation Payments, the “Transition Benefits”) are not
otherwise owed to me and are being provided only in exchange for the promises
made in this Separation Agreement and General Release (the “General Release”). I
will not be required to report to work at the Company during the Transition
Period, and will not be required to perform regular work assignments. I agree,
however, to provide, within reason, information and guidance, as necessary, to
assist in the transition of my workload. I acknowledge that should I pursue any
claim as described in Section (e) of this General Release (“Claims Released”),
the Transition Benefits will immediately cease and all other consideration in
this General Release will no longer be in effect.

 

b.  
Stock Option Grants: The Company acknowledges that as of the date hereof, I have
exercised an aggregate of 145,831 shares of Company common stock (the “Shares”)
issuable pursuant to that certain option to purchase up to 250,000 shares of
Company’s common stock, dated July 12, 2005 (the “Stock Option”). As of the
Effective Time, the Shares, which have been held in escrow by the Company on my
behalf, shall be released to me in full and the Company shall have no further
right, title or interest in such Shares. Immediately following the Effective
Time, the Company will pay me a quarterly bonus for the Company’s fiscal quarter
ended September 30, 2006, in an aggregate amount of $37,707 (the “Option
Payment”). The Option Payment may be paid together with the Severance Payment.
The Company will withhold taxes and report this Option Payment to tax
authorities as it determines it is required to do. I agree to use an aggregate
of $20,833 of the Option Payment for the purchase of 20,833 shares of the
Company’s common stock subject to the Stock Option as of the date hereof (the
“Option Exercise).

 
 
 

--------------------------------------------------------------------------------

 
I am permitted to exercise the remaining unexercised portion of the Stock
Option, which represents an aggregate of 83,336 shares of Company common stock,
after giving effect to the Option Exercise (the “Remaining Options”), at any
time on or before July 12, 2015, in accordance with the terms of the Company’s
2004 Stock Option Plan and my Option Agreement with the Company, dated July 12,
2005. In the event that, on or before the 12-month anniversary of the date of
this General Release, the Company receives approval of its Board of Directors
and stockholders to consummate a transaction with a party to be mutually agreed
to by me and the Company and listed on Schedule A attached hereto (the “Third
Party”), pursuant to which the Company would be acquired by, or merge with, the
Third Party (the "Merger”), the Company acknowledges that I shall be entitled to
exercise up to the full amount of my Remaining Options until immediately prior
to the closing of the Merger, and the Company agrees to (i) pay the full amount
of the exercise price of any such Remaining Options that I elect to exercise (in
an amount of up to an aggregate of $83,336) and (ii) reimburse me for the
following tax obligations that I may incur in connection with such exercise of
the Remaining Options, in an aggregate amount of up to $67,498.39: (A)
federal taxes at a rate of up 34%; (B) state and local taxes at a rate of up to
9.3%; and (C) all Medicare taxes (collectively, the “Additional Option
Payment”).
 

c.  
Offer Letter:  I acknowledge that as of the Effective Time, the Company shall
have no further obligations to me under that certain Offer Letter, dated January
5, 2005, between me and the Company, as amended (the “Offer Letter”).

 

d.  
Claims Not Released:  This General Release does not release any claims that the
law does not permit me to release, including but not limited to claims under the
Family Medical Leave Act, the Fair Labor Standards Act, California Workers’
Compensation, California Family Rights, and Division 3 Article 2 of the
California Labor Code (which includes indemnification rights).  

 

e.  
Claims Released:  Except for the claims identified in paragraph (d), this
General Release releases all known and unknown claims that I presently have
against the Company, its current or former owners, parents, subsidiaries,
affiliates, and investors, and their current or former employees or agents, and
any related parties (“Released Parties”).  For example, I am releasing all
claims I have under the Offer Letter, the Stock Option (except as set forth in
Section (b) above), the WARN Act, Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act, Sections 1981 and 1983 of the Civil Rights
Act of 1866, the Americans With Disabilities Act, the Employee Retirement Income
Security Act of 1974, and similar state or local laws such as the California
Fair Employment and Housing Act.

 
 

f.  
Consideration Period: I acknowledge that, before signing this General Release, I
was given at least 21 days in which to consider this General Release. Further, I
acknowledge that I have seven days from the date on which this General Release
is executed to revoke my consent to this General Release. Provided I do not
revoke it beforehand, this General Release will become effective on the eighth
day after I sign this General Release and deliver it to the Company (the
“Effective Time”). I have been encouraged by the Company to discuss this General
Release with my attorney (at my own expense) before signing it, and I did so to
the extent I deemed appropriate.

 
 
 

--------------------------------------------------------------------------------

 

g.  
Benefit Programs:  I waive future coverage and benefits under all Company
disability programs, but this General Release does not affect my eligibility for
other Company medical, dental, life insurance, retirement, and benefit plans. 
Whether I sign this General Release or not, I understand that my rights and
continued participation in those plans will be governed by their existing terms,
and that I generally will become ineligible for them shortly after the Effective
Time. Following my separation of employment as of the Effective Time, I will be
eligible to obtain continued health insurance coverage, to be paid by the
Company through June 30, 2007, pursuant to applicable provisions of COBRA (the
“Continued Coverage”). I understand and agree that if at any time prior to June
30, 2007, I secure any full-time employment pursuant to which I am eligible to
receive substantially equivalent health insurance coverage, I will immediately
notify the Company in writing and that such Continued Coverage shall immediately
cease. Payments made under this General Release will not be included in my
compensation for purposes of calculating the benefits to which I am entitled
under any employee benefit program, notwithstanding anything in it to the
contrary.  

 

h.  
Confidential and Proprietary Information and Existing Obligations: Except as may
be required by law, I agree to always keep confidential all proprietary
information of the Company. I understand that “proprietary information” means
information not fully disclosed in writing to the public and which is treated as
confidential within the Company, or is of value to competitors. I agree to
remain bound by any Company or Company affiliate agreement or policy relating to
confidential information, invention, nonsolicitation, noncompetition, or similar
matters to which I am now subject. In particular, I acknowledge that in the
course of my employment with the Company, I have obtained confidential,
proprietary and/or trade secret information of the Company, relating to, among
other things, (i) information regarding the Company’s patents, patent
applications, trade secrets, inventions, proprietary and confidential
information, ideas, gene sequences, cell lines, samples, media, chemical
compounds, assays, biological materials, techniques, sketches, drawings, works
of authorship, models, inventions, know-how, processes, improvements,
developments, techniques, works of authorship, apparatuses, equipment,
algorithms, software programs, software source documents, and formulae related
to the current, future, and proposed products and services of the Company; (ii)
information regarding plans for research, development, products or services,
marketing, advertising, and sales, business plans, product or service
promotions, staffing strategies, budgets, and financial information; (iii)
information regarding customers, suppliers, partners, investors, employees, or
contractors; and (iv) confidential or proprietary information of a third party
received by the Company under a duty of confidentiality (collectively
“Confidential Information”). I recognize that the Confidential Information has
been developed by the Company at great expense; is a valuable, special and
unique asset of the Company which it uses in its business to obtain competitive
advantage over its competitors; is and shall be proprietary to the Company; is
and shall remain the exclusive property of the Company; and, shall not be
transmitted to any other person, entity or thing. I agree and represent that I
have not disclosed, copied, disseminated, shared or transmitted any Confidential
Information to any person, firm, corporation or entity for any reason or purpose
whatsoever, except in the course of carrying out my duties and responsibilities
of employment with the Company. I also agree not to make use of any Confidential
Information for my own purposes or for the benefit of any person, firm,
corporation or other entity. I further warrant and represent that all
Confidential Information in my possession, custody or control that is or was a
property of the Company has been or shall be returned to the Company by or on
the date of my separation.

 
 
 

--------------------------------------------------------------------------------

 

i.  
Company Property and Debts: I have returned to the Company all files, memoranda,
documents, records, copies of the foregoing, Company-provided credit cards,
keys, building passes, security passes, access or identification cards, and any
other property of the Company or any Released Party in my possession or control.
I have, or shall have before December 31, 2006, cleared all expense accounts,
repaid everything I owe to the Company or any Released Party, paid all amounts I
owe on Company-provided credit cards or accounts, and canceled or personally
assumed any such credit cards or accounts.

 

j.  
Promise Not to Litigate Released Claims:  I promise never to pursue any claim
that I have released by signing this General Release, whether by means of a
lawsuit, arbitration, or otherwise and whether as a named plaintiff, class
member or otherwise.  I will promptly dismiss or withdraw from any such action
that is currently pending.  However, this General Release does not require me to
withdraw, or prohibit me from filing, a charge with any government
administrative agency (such as the EEOC) as long as I do not personally seek
reinstatement, damages, remedies, or other relief as to any claim that I have
released by signing this General Release; I waive any right I might have to any
of those things.

 

k.  
Consequences of Violating Promises: In addition to any other remedies or relief
that may be available, I agree to immediately repay to the Company in full the
Separation Payments and to pay any additional reasonable damages Released
Parties may incur as a result of my breaching a promise I made in this General
Release (such as by suing a Released Party over a released Claim) or if any
representation I made in this General Release was knowingly false when made. I
agree that the minimum damages for each breach will be the full amount of the
Separation Payments, which is a reasonable estimate of the value of the time the
Released Party is likely to have to spend seeking a remedy for the breach. I
further agree that the Company would be irreparably harmed by any actual or
threatened violation this General Release regarding General Release-related
disclosures or disclosure or use of confidential information or trade secrets or
solicitation of employees, customers, or suppliers, and that the Company will be
entitled to an injunction prohibiting me from committing any such violation.

 
 
 

--------------------------------------------------------------------------------

 

l.  
Arbitration of Disputes:  The Company and I agree to resolve any disputes we may
have with each other through final and binding arbitration consistent with
applicable law. For example, I am agreeing to arbitrate any dispute about the
validity of this General Release or any discrimination claim.  I also agree to
resolve through final and binding arbitration any disputes I have with any other
Released Party who elects to arbitrate those disputes under this subsection. 
Arbitrations shall be conducted by the American Arbitration Association in
accordance with its employment dispute resolution rules.  A neutral arbitrator
will preside over the arbitration and issue a written decision subject to
limited judicial review. All remedies available under law will be available in
the Arbitration. The Arbitration proceedings will allow for adequate discovery.
Commencement of the Arbitration will be at a minimal cost to me. This agreement
to arbitrate does not apply to government agency proceedings.  By agreeing to
this General Release, I understand that I am waiving my right to a jury trial.

 

m.  
Cooperation Required: I agree that, within reason, I will fully cooperate with
the Company or any affiliate in effecting a smooth transition of my
responsibilities to others. Further, when requested by the Company, I will,
within reason, promptly and, within reason, fully respond to all inquiries from
the Company or any affiliate and its representatives relating to any lawsuit in
which I am identified as having factual information needed by the Company.
Notwithstanding the foregoing, I agree to fully cooperate with the Company,
without limitation, in preparing any filings or correspondence to be submitted
by the Company to the Securities and Exchange Commission that include disclosure
regarding my former relationship or position(s) with the Company, my beneficial
ownership of the Company’s securities or related matters.

 

n.  
Confidentiality: I have not disclosed and will never disclose the underlying
facts that led up to the settlement evidenced by this General Release, and
unless otherwise publicly disclosed by the Company or required by law to be
disclosed by me, I have not and never will disclose such information to anyone
other than a member of my immediate family or my attorney or other professional
advisor and, even as to such a person, only if the person agrees to honor this
confidentiality requirement. Such a person’s violation of this confidentiality
requirement is to be treated as a violation by me. This subsection does not
prohibit disclosures to the extent necessary legally to enforce this General
Release, nor does it prohibit disclosures to the extent otherwise legally
required (and with the exception of preparation and filing of Federal and state
income tax returns, only if I notify the Company of a disclosure obligation or
request within one day after I learn of it and permit the Company to take all
steps it deems to be appropriate to prevent or limit the required disclosure).

 

o.  
Mutual Non-Disparagement. I shall not make any public, disparaging comments
about the Company or any other Released Party. The Company shall not, and shall
not cause any of the other Released Parties to, make any public, disparaging
comments about me.

 
 
 

--------------------------------------------------------------------------------

 

p.  
Successors: This General Release binds my heirs, administrators,
representatives, executors, successors, and assigns, and will inure to the
benefit of all General Released Parties and their respective heirs,
administrators, representatives, executors, successors, and assigns.

 

q.  
Applicable Law: Except to the extent governed by federal law, this General
Release shall be governed by the laws of California, excluding any that mandate
the use of another jurisdiction’s laws.

 

r.  
Interpretation: This General Release shall be construed as a whole according to
its fair meaning. It shall not be construed strictly for or against me or any
Released Party. Unless the context indicates otherwise, the term “or” shall be
deemed to include the term “and” and the singular or plural number shall be
deemed to include the other. Captions are intended solely for convenience of
reference and shall not be used in the interpretation of this General Release.

 

s.  
False Claims Representations and Promises: I have disclosed to the Company any
information I have concerning any conduct involving the Company or any affiliate
that I have any reason to believe may be unlawful or that involves any false
claims to the United States. I promise to cooperate fully in any investigation
the Company or any affiliate undertakes into matters occurring during my
employment with the Company or any affiliate. I understand that nothing in this
General Release prevents me from cooperating with any U.S. government
investigation. In addition, to the fullest extent permitted by law, I hereby
irrevocably assign to the U.S. government any right I might have to any proceeds
or awards in connection with any false claims proceedings against the Company or
any affiliate.

 

t.  
Representations and Promises:  I acknowledge and agree that: 

 

i.  
This General Release is the entire agreement relating to my termination of
employment and any claims or future rights that I might have with respect to the
Company and the Released Parties, except as supplemented or amended by separate
written agreements, if any, we sign when or after we sign this General Release.

 

ii.  
When I decided to sign this General Release, I was not relying on any
representations that were not in this General Release.

 

iii.  
I have not been told that the Company or any Released Party ever will rehire
me.  I promise not to seek employment with them unless they personally ask me to
do so.

 
 
 

--------------------------------------------------------------------------------

 

iv.  
I have not suffered any job-related wrongs or injuries, such as any type of
discrimination, for which I might still be entitled to compensation or relief in
the future.  I have properly reported any and all job-related wrongs or injuries
for which I might still be entitled to compensation or relief, such as an injury
for which I might receive a workers’ compensation award in the future. I have
properly reported all hours that I have worked and I have been paid all wages,
overtime, commissions, compensation, benefits, and other amounts that the
Company or any Released Party should have paid me in the past. 

 

v.  
This General Release is not an admission of wrongdoing by the Company or any
other Released Party.

 

vi.  
I intentionally am releasing claims that I do not know I might have and that,
with hindsight, I might regret having released. I expressly waive and relinquish
all rights and benefits afforded by Section 1542 of the Civil Code of the State
of California which states as follows:

 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
 
Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Company’s
Releasees, I expressly acknowledge that this General Release is intended to
include all claims which I do not know of or suspect to exist in my favor at the
time of signing this General Release, and that this General Release contemplates
the release of any such claims.
 

vii.  
If the Company or I successfully assert that any provision in this General
Release is void, the rest of the General Release shall remain valid and
enforceable unless the other party to this General Release elects to cancel it. 
If this General Release is cancelled by me, I will repay the Special Payments I
received for signing it, with 10 percent annual interest.

 

--------------------------------------------------------------------------------


 

viii.  
If I initially did not think any representation I am making in this General
Release was true, or if I initially was uncomfortable making it, I resolved all
my doubts and concerns before signing this General Release.  I have carefully
read this General Release, I fully understand what it means, I am entering into
it knowingly and voluntarily, and all my representations in it are true.  I
acknowledge that the Company has informed me that it would not have signed this
General Release but for my promises and representations. 

 
YOU MAY NOT MAKE ANY CHANGES TO THE TERMS OF THIS GENERAL RELEASE. BEFORE
SIGNING THIS GENERAL RELEASE, TAKE IT HOME, READ IT, AND CAREFULLY CONSIDER IT.
IF YOU CHOOSE, DISCUSS IT WITH YOUR ATTORNEY (AT YOUR OWN EXPENSE). YOU HAVE AT
LEAST 21 DAYS TO CONSIDER THIS GENERAL RELEASE. ONCE YOU SIGN IT, YOU WILL HAVE
AN ADDITIONAL SEVEN DAYS TO REVOKE THIS GENERAL RELEASE. IF YOU CHOOSE TO DO SO,
YOU MUST DELIVER A WRITTEN NOTICE OF REVOCATION TO MICHAEL P. MCMANUS, THE
COMPANY’S CHIEF ACCOUNTING OFFICER, AT AEOLUS PHARMACEUTICALS, INC., 23811
INVERNESS PLACE, LAGUNA NIGUEL, CA 92677 (FAX #: (949) 481-9829). BY SIGNING
THIS GENERAL RELEASE, YOU WILL BE WAIVING YOUR KNOWN AND UNKNOWN CLAIMS.

 
Executed at San Diego, CA this 6th day of December, 2006


Employee


By: ___/s/ Richard P. Burgoon, Jr.
Name: Richard P. Burgoon, Jr.
 


Executed at Laguna Niguel, CA this 6th day of December, 2006


The Company


By: _/s/ John McManus____________
Name: John McManus
Its: President and Chief Operating Officer

